297 S.W.3d 604 (2009)
Joan BUEHLER f/k/a, Joan Smith, Petitioner/Respondent,
v.
Kenneth Paul SMITH, Respondent/Appellant.
No. ED 92331.
Missouri Court of Appeals, Eastern District, Division Two.
September 29, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 9, 2009.
Sharon E. Cody, Benicia A. Baker-Livorsi, Pamela J. Ciskowski, St. Charles, MO, for Petitioner/Respondent.
Bruce F. Hilton, Mark R. Harford, for Respondent/Respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Kenneth Paul Smith appeals from, the trial court's judgments awarding Joan Buehler a portion of his monthly pension benefits. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court's judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Zalmanoff v. Zalmanoff, 862 S.W.2d 941, 944 (Mo.App. E.D.1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).